Case: 10-60905     Document: 00511573467         Page: 1     Date Filed: 08/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 16, 2011
                                     No. 10-60905
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JAMES DOYLE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:10-CR-42-1


Before HIGGINBOTHAM, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
        James Doyle pleaded guilty, pursuant to a conditional guilty plea, to
failure to register as a convicted sex offender in violation of the Sex Offender
Registration and Notification Act (SORNA), 18 U.S.C. § 2250(a), reserving his
right to appeal the challenges to SORNA made in his motion to dismiss the
indictment. Doyle was sentenced to 16 months of imprisonment, three years of
supervised release, and a $1,000 fine.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-60905   Document: 00511573467      Page: 2   Date Filed: 08/16/2011

                                  No. 10-60905

      Raising the same arguments that he made in his motion to dismiss, Doyle
argues that (1) he was never advised of the registration requirements of SORNA,
as required by 42 U.S.C. §16917, in violation of the Due Process Clause; (2) the
retroactive application of SORNA violates the Ex Post Facto Clause; (3) SORNA
violates the Tenth Amendment by requiring state officials to administer federal
law; (4) Congress violated the non-delegation doctrine by giving the Attorney
General the power to decide whether SORNA applied retroactively; (5) SORNA’s
registration requirement violates the Commerce Clause by making failure to
register a federal crime; (6) regulations issued by the Attorney General were
given without notice and comment in violation of the Administrative Procedures
Act (APA); and (7) SORNA does not apply to Doyle because Mississippi has not
yet adopted it.
      Doyle’s complaints as to the notice and APA deficiencies are unavailing as
he traveled in interstate commerce after the final regulations were issued, which
were published with proper notice and comment rulemaking. His remaining
claims are foreclosed by our opinion in United States v. Johnson, 632 F.3d 912
(5th Cir. 2011), petition for cert. filed (May 3, 2011) (No. 10-10330). Doyle asks
us to reconsider the rulings in Johnson, and alternatively, he presents these
issues to preserve them for further appellate review. This panel may not
reconsider the court’s precedent absent an overriding Supreme Court decision,
a change in statutory law, or en banc consideration. See United States v.
Zuniga-Salinas, 952 F.2d 876, 877 (5th Cir. 1992) (en banc).
      AFFIRMED.




                                        2